 LAUNDRY AND DRY CLEANERS LOCAL 209_45Laundry, Dry Cleaning,Industrial,Linen Supplyand Dust Control Drivers Union Local 209, Inter-national Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of AmericaandEastBay Counties Dry Cleaners Association. Case20-CC-620reliance is placed on the Trial Examiner's application herein of the courtof appeals'opinion inAllisChalmers Mfg Co [Local 248, UAW] vNLRB, 358 F 2d 656 (C A 7), reversed 388 U S 175DECISION OF TRIAL EXAMINERSTATEMENT OF THE CASEAugust 15, 1967DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSFANNINGAND BROWNOn May 23, 1967, Trial Examiner IrvingRogosin issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminner'sDecision, the exceptions andbrief, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that the Respondent, Laundry, Dry Cleaning,Industrial, Linen Supply and Dust Control DriversUnion Local 209, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpersof America, San Leandro, California, its officers,agents, and representatives, shall take the action setforth in the Trial Examiner's Recommended Order,as modified below:Delete from paragraph 2(a) of the Trial Ex-aminer'sRecommended Order that part thereofwhich reads "to be furnished" and substitutetherefor "on forms provided . . . . "iIn adopting the Trial Examiner's finding that Respondent violatedSection 8(b)(4)(u)(B) of the Act, we also rely onGlaziers Local Union1184, Brotherhood of Painters, Decorators and Paperhangers of Amer-ica,AFL-CIO (Tennessee Glass Co ),164 NLRB 116 However, noIRVING RocosiN, Trial Examiner: The complaint, is-sued October 17, 1966, as amended at the hearing, al-leges that on or about specified dates in June 1966,Respondent threatened Max Wilson, an independentcontractor engaged in the dry cleaning business, with theimposition of a fine if he continued doing business withComplete Cleaners, an employer-member of the Associa-tion, with an object of forcing or requiring said Max Wil-son to cease doing business with Complete Cleaners. Bysaid conduct, the complaint further alleges, Respondenthas engaged in unfair labor practices within the meaningof Section 8(b)(4)(ii)(B) and Section 2(6) and (7) of theAct.'Respondent's answer generally denies the substantiveallegations of the complaint; admits that the employer-members of the Association engage in business which af-fects interstate commerce in an aggregate amount suffi-cient to satisfy the jurisdictional standards of the Board,denying, however, that Complete Cleaners or Max Wil-son separately are engaged in operations affecting com-merce within the meaning of the Act; admits its status asa labor organization; that Max Wilson has, at all timesmaterial, been a member in good standing of its organiza-tion; and that it notified him that he would be chargedwith violation of its bylaws because of his business rela-tionswith Complete Cleaners, with which Respondentwas involved in a labor dispute.Hearing was held on December 21, 1966, at San Fran-cisco, California. The General Counsel and Respondentwere represented by counsel,2 afforded full opportunityto be heard, to examine and cross-examine witnesses, tointroduce oral and documentary evidence relevant andmaterial to the issues, to argue orally and file briefs andproposed findings of fact and conclusions of law. Bothparties declined to argue orally but reserved the right tofile briefs. Briefs were filed on January 27, 1967, by bothparties.No proposed findings of fact or conclusions oflaw have been filed by any of the parties.Upon the entire record in the case, my observation ofthe witnesses, their attitude and demeanor while testify-ing, and the briefs of the parties, I hereby make thefollowing:'The initial charge was filed on June 27 and served on June 28, 1966,the first amended charge was filed and served on August 19, 1966Designations are as follows The Charging Party or the Association, EastBay Counties Dry Cleaners Association, Respondent or the Union,Laundry, Dry Cleaning, Industrial, Linen Supply and Dust ControlDrivers Union, Local 209, International Brotherhood of Teamsters,Chauffeurs, Warehousemen & Helpers of America, the General Counsel,unless otherwise specified, his representative at the hearing, the Act, theNational Labor Relations Act, as amended (61 Stat 136, 73 Stat 519,29U S.C Sec 151,et seq )Unless otherwise noted, all dates are in 19662Although an appearance was entered on behalf of counsel for theCharging Party, counsel did not appear in person, participate in theproceedings, or file a brief or proposed findings of fact and conclusions oflaw167 NLRB No. 6 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGSOF FACTAFL-CIO,herein calledLocal 3009,is, and at all timesI.THE BUSINESSOF THE ASSOCIATION AND ITSEMPLOYER-MEMBERSThe complaint alleges, Respondent's answer admits,and it is hereby found,that East Bay Counties DryCleaners Association,herein the Association,a nonprofitcorporation,with an office and place of business locatedat Redwood City, California,is an employer association,whose members operate retail dry cleaning shops inAlameda County, California.Jacob H.Cross, a soleproprietor,doing business as Complete Cleaners, is anemployer-member of the Association. Among its func-tions, the Association bargains collectively,on behalf ofitsemployer-members, including Complete Cleaners,with Cleaning and Dye House Workers' Union Local3009,AFL-CIO,a labor organization representing em-ployees working inside dry cleaning plants.During the preceding year, in the conduct of their retailoperations,the employer-members of the Association"made gross sales" valued in excess of$500,000. Duringthe same period,the employer-members of the Associa-tionpurchased and received supplies and materialsvalued in excess of $5,000 for use in their operations,shipped directly to them or to their local suppliers fromsources outside the State of California.Max Wilson is an independent,self-employed driver,engaged in the furnishing of dry cleaning services inAlameda County,California,and vicinity.In the courseof his business operations,he utilizes the services ofComplete Cleaners to supply these services to hiscustomers.The complaint alleges, and the answer admits, that theAssociation,and its employer-members, including Com-plete Cleaners and Max Wilson,are each an employerengaged in commerce or in operations affecting com-merce within the meaning of Section 2(6) and(7) of theAct, although Respondent denies that Complete Clean-ers or Max Wilson are severally or jointly engaged incommerce within the meaning of the Act.Since, however,Respondent admits that the employer-members of theAssociation,of which Complete Cleaners is a member,are, by virtue of their membership in the Association,subject to the jurisdiction of the Board,and that no sub-stantial issue of jurisdiction is involved,it is hereby foundthat,at all times material, the Association and its em-ployer-members,including Complete Cleaners, have con-stituted an employer engaged in commerce or in opera-tions affecting commerce within the meaning of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDLaundry, Dry Cleaning, Industrial, Linen Supply andDust Control Drivers Union, Local 209, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen& Helpers of America, herein called Respondent, Local209, or the Union, is, and at all times material has been,a labor organization within the meaning of Section 2(5) ofthe Act.Cleaning and Dye House Workers' Union Local 3009,'At the time of the hearing, Respondent's total membership numberedabout 500, of which between 47 and 52 were independent driversAnother division, which Respondent has been organizing, consists offemale office employees, of whom there were about seven at the time ofthe hearing This division is not involved in this proceeding, and the em-material has been,a labor organization within the mean-ing of Section 2(5) of the Act.Ill.THEUNFAIR LABOR PRACTICESA.The IssueWhether Respondent violated Section 8(b)(4)(ii)(B) ofthe Act by threatening Max Wilson, a member of theUnion, with disciplinary action with an object of forcingor requiring him to cease doing business with CompleteCleaners.B. IntroductionThe membership of Respondent is divided into threeseparate classifications or categories, referred to as divi-sions: employee drivers, independent drivers, and owner-operators.3 Respondent negotiates on behalf of its em-ployee-driver members with the Laundry Owners As-sociation of Alameda County, with which it has a collec-tive-bargainingagreement.Neither the independentdrivers nor the owner-operators are permitted to par-ticipate in this agreement.In 1957, following complaints by the Associationrepresentingmembers employing drivers that owner-operators were competing unfairly with their members, inthat these employers were being required to comply withrates of pay and hours of work which were not applicableto owner-operators, Respondent organized an owner-operators division.Respondent differentiates between owner-operatorsand independent drivers, the distinction being that the in-dependent driver owns his truck and route and solicitsbusiness from residential customers much the same as aretail employee-driver. The owner-operator usually ownsa shop, known in the industry as a "mama-and-papashop," with the husband usually operating the route, andthe wife the shop.Complete Cleaners, the primary employer here, is clas-sified as an owner-operator (mama-and-papa shop), thebusiness being conducted by Jacob H. (Jacque) Cross andhis wife.Complete Cleaners is a dry cleaning establishment con-sisting of a plant and retail outlet located in San Leandro,where customers can bring their garments and other ap-parel to be cleaned.4 It owns one delivery truck, which isoperated by Cross. The entire dry cleaning operation isperformed at the plant by three full-time employees, oneof whom is a cleaner and spotter, the other two are pres-sers, classified by the Union as a silk finisher and woolfinisher, respectively. These employees are affiliated withLocal 3009, and are covered by a collective-bargainingagreement between Local 3009 and East Bay CountiesDry Cleaners Association, of which Cross has been amember since 1957. Although the Association does nothave a collective-bargaining agreement with RespondentLocal 209, some members of the Association have signedcontracts with that Union.ployees are covered under a separate collective-bargaining agreementwith Red Star Industrial Laundry for the entire State of California.4 In conjunction with its dry cleaning operation, Complete Cleanersalso renders a laundry service but this work is contracted out to a shirtlaundry and launderette. LAUNDRY AND DRY CLEANERS LOCAL 209Sometime in the past, Complete Cleaners did have acollective-bargaining agreement with Respondent, but,since the expiration of the contract in 1961, there hasbeen no contract in effect between the parties, a factwhich gives rise to the primary labor dispute here.In or about 1955 or 1956, in connection with his con-duct of Complete Cleaners, Cross operated a pickup anddelivery truck on a residential route on a more or lessregular basis. Since then, he has done so infrequently orin isolated instances. He has not made residential pickupsor deliveries on a regular basis since 1959. Cross hadbeen a member of the Owner-Drivers Division ofRespondent prior to November or December 1965, andprobably earlier. Although he never resigned from theUnion, he has made no payment of dues since aboutFebruary or March 1965. It does not appear whether theUnion took any action to terminate his membership.C.The Primary DisputeOn a number of occasions, prior to November orDecember 1965, Respondent's Secretary-Treasurer andExecutive Officer George R. Wilson5 endeavored to per-suade Cross to execute a collective-bargaining agreementwith the Union. Complete Cleaners had, in fact, been aparty to such an agreement which had expired in 1961.Cross, however, has declined to execute such an agree-ment since. In November or December 1965, accordingtoCross,Union RepresentativeWilson came to hisplant and handed him a form of contract, which Wilsonasked him to read and signs Cross did not read the agree-ment then because he was familiar with the nature of theagreement from previous discussions with Wilson. HetoldWilson, however, that since he was a member ofLocal 209, he could see no purpose in signing the agree-ment. Wilson assured him that the agreement would haveno significance in terms of "money" but that he wantedeach of the owners to sign the "Shop Owners Agree-ment." Cross refused and Wilson left.In or about May or June 1966, following Cross'refusal to sign the agreement, the Union picketed hisplace of business for about a half hour one morning.?Wilson admitted, however, that other shop owners in thesame situation, who had not signed a contract withRespondent, were picketed at undisclosed times during1966.D. Sequence of EventsOn April 19, Duane B. Beeson, counsel for Respond-ent, addressed a letter to Gene [Eugene H.] Gummer-son, Peninsula Employers Council, in Redwood City sINot to be confused with Max Wilson,no relation6This was presumably the collective-bargaining agreement,entitled"SHOP OWNERS AREA CONDITION AGREEMENT,"limited toshop owners who do not employ drivers but perform their own pickup anddelivery service in the laundry and dry cleaning industry.The proposedagreement provided for the same terms and conditions,"insofar as ap-plicable to shop owners," as the agreement between the Union and theLaundry and Dry Cleaning Owners Association of AlamedaCounty,covering employeedriversTheagreement recited that the Union was notseeking membership of shop owners but only their adherence to condi-tionswhich other owners employing drivers were required to observeunder their contract with the Union, "thereby eliminating unfair competi-tion in the Industry " Principally among these provisions were limitationson pickup and delivery hours (between 7 a.m. and 6 p in , with no pickup47(with copy to Union Representative Wilson), offering tomake certain concessions on issues previously discussedbetween them, for submission to members of the Associa-tion.On May 10, 1965, Stephen F. Gilligan, secretary ofTeamsters' Joint Executive Council No. 7, San Fran-cisco, notified Secretary-Treasurer Wilson by letter that,at a meeting on May 4, 1965, Respondent had beengranted "strike sanction" against East Bay Counties DryCleaners Association.Under date of July 8, 1965, Gummerson wrote toDaniel Feins, of Brundage & Hackler, counsel for theWestern Conference of Teamsters, who had commu-nicated with Gummerson in June in an effort to resolvethe dispute, and had informed him that the Union's prin-cipal concern was the protection of working hours. Gum-merson furnished Feins with a draft of a letter which theAssociationwas contemplating sending to Secretary-Treasurer Wilson, and expressed the hope that it wouldresolve the matter to the satisfaction of all concerned.Referring to the controversy, the letter, after rejecting theUnion's claim, offered to make a commitment on behalfof the Association, and its members that, although it wasnot to be interpreted by the Union as a "contractual rela-tionship," it would serve as an expression of "intent toperform work within the same working hours set forth inyour area Agreement." The letter concluded:As you know, many of the members of the As-sociation are also members of your union, and someof them are actually parties to collective bargainingagreements with your Union. The Association andIdo not propose to disturb any of those arrange-ments as we regard that as the prerogative of the in-dividual.On November 9, 1965, Beeson wrote Gummerson,and, after explaining that Secretary-Treasurer Wilson hadbeen inactive due to illness and vacation, stated that Wil-son had now returned and was anxious to settle the dis-pute between the Union and the shop owners, who weremembers of the Association, as well as the independ-ents.Beeson rejected as unacceptable Gummerson'sproposal of a letter of intent, which, he stated, he haddiscussed with Feins, because it did not establish "an en-forceable contractual relationship." Beeson requestedthat the industry contract, which, he asserted, had beenadapted to suit the operations of the shop owners, a copyof which he enclosed, be signed. The letter offered tomake some modifications with regard to the requirementfor registration with the Union but otherwise insisted ona resolution of the controversy.In May 1966, Respondent issued a handbill addressedTO ALLMEMBERSAND EMPLOYERS ENGAGED IN THEand delivery service on Saturdays, except in stated emergency situations,and then only after registering with the union secretary-treasurer)Theagreement contains the following provision "Section 5Shop Owners Ob-serving Starting and Quitting TimeShop Owners shall observe thestarting and quitting time and other work regulations covering Saturdays,Sundays and Holidays, which regular Employee Drivers are requiredto observe "9According to Wilson, the Union withdrew the picket line because ofrain, for which the pickets had been unprepared8Gummerson,a labor relations consultant,and executive secretary ofthe Association (Charging Party), since 1959, represented it in its collec-tive bargaining with unions with which the Association had labor con-tracts 48DECISIONSOF NATIONALLABOR RELATIONS BOARDLAUNDRY AND DRY CLEANING INDUSTRY IN ALAMEDACOUNTY, which was distributed by the Union to all mem-bers of Local 209, to all employer-members of the As-sociation, to employers engaged in the laundry and drycleaning industry in Alameda County, as well as to all em-ployers who were parties to collective-bargaining agree-ments with the Union. The handbill announced that mem-bers of the Association, listed by name and address, inCastroValley,Hayward, San Leandro (includingComplete Cleaners), Fremont, Oakland, Berkeley, Al-bany, and Alameda were "unfair." Emphasizing that theUnion was not seeking the shop owners (who do not em-ploy drivers but do their own pickup and delivery work)as members, but was attempting to prevent unfair com-petitionwith employers who employ union drivers tooperate retail (domestic) routes and wholesale dry clean-ing routes, the notice declared that the controversy in-volved merely the schedule for operation of routes, anddid not affect "cost items." Under existing schedules, thehandbill went on, an employer who hires drivers couldnot operate his routes before 7 a.m. or engage in pickupand delivery service after 6 p.m , or on Saturdays,holidays, or evenings, whereas shop or agency ownerswere not subject to these restrictions. The handbill gavethis explanation as the reason for the "picketing," andrequested the public and union members to patronizeshops maintaining "union conditions."E.The Status of Max WilsonRespondent does not seriously challenge the status ofMax E. Wilson as an independent contractor, and therecord fully supports such a finding.Wilson has been engaged in the laundry and dry clean-ing business since 1929, after working as an employee foranother establishment. In or about 1933, when the Unionwas organized, he became a charter member and hasretained his membership ever since. He has his ownroute, solicits his own customers, operates his owntruck, and pays for his gas and oil, maintenance, licenseplates, and insurance premiums, as well as other operat-ingexpenses, income taxes, self-employment SocialSecurity taxes, and the like. For the last 4 years, he hasdone business exclusively with Complete Cleaners,which processes the cleaning of garments for Wilson andothers .9Wilson's business consists of a weekly pickupand delivery service exclusively for residential retailcustomers. During this period, after collecting the gar-ments from his customers, Wilson delivered them to theplant, where they were marked with identification marks,processed, and completed. Wilson picked up his work attheplantand then delivered the garments to hiscustomers. He established his own retail prices and hoursof work and determined his days off, holidays, and vaca-tion periods. Of his established retail price Wilson paidComplete Cleaners 60 percent,retainingthe remaining 40percent for his services and expenses.1° CompleteCleaners neither possessed nor exercised the right to con-trol and direct the work of Wilson either with regard to'Although Wilson also furnishes laundry services to his customers, thiswork is processed by an outside laundry, and is not involved in thisproceeding10Cross testified that the retail puce was established by mutual agree-ment He explained that when he first came to the plant, Wilson told himthe price he was charging his customers, and Cross agreed to process hiswork for 60 percent of that amount Later, when the retail price was in-the result to be accomplished or as to the manner andmeans by which the result was accomplished."On June 6, 1966, Secretary-Treasurer Wilson, on be-half of the Union, wrote Max Wilson as follows.Dear Sir and Brother:Ihave just learned you are operating your DryCleaning route out of the Complete Cleaners, 14230East 14th St , San Leandro.This Local Union has been in a Labor Disputewith Complete Cleaners since February 1965.Therefore, you are in violation of our Current Col-lective Bargaining Agreement, Article XX, "TradeDisputes," page 25.You are also in violation of the InternationalBrotherhood of Teamsters Constitution, plus as amember in good standing in this Local Union, youare in violation of our Local Union By-Laws, whichgoverns the operation of this Local Union, ArticleVII, "Fines," page 23, sub-section (j), "Fines for In-dependent Drivers Violating Our Collective Bar-gaining Agreement."Quote:"Any Independent Driver who neglectsto notify the Union Office that he has changedprocessors,or changes from one plant toanother, shall automatically be fined $5.00."You are further in violation of Sub-section (n),"Labor Dispute Fines."Quote:"Any member fail-ing to follow the orders of the Secretary-Treasurer,or any officer authorized by the Executive Board,during a Labor Dispute with any plant, shall be fined$100.00, if proven Guilty.Iwould suggest that you make arrangements im-mediately, to find yourself a new processor, since wehave been granted Strike Sanction by the Joint Coun-cil of Teamsters #7, and the Alameda County Cen-tral Labor Council, against Mr. Jacque Cross, ownerof Complete Cleaners.We do not have a Collective Bargaining Agree-ment signed with this Shop (Complete Cleaners) asof this date.Kindly contact me immediately regarding yourrunning a route out of a shop which is engaged in Un-fair Competition in this industryThis was followed, on June 17 by another letter, for-mally charging him with "wilful violation" of four specificarticles of the bylaws, and citing him to appear before theexecutive board of the Local to "stand trial" on Tuesdayevening June 28, at 8 p.m. at the Local's office inAlameda.' 2Enclosed with this letter was a copy of a mimeographednotice, addressed for Max Wilson, advising him of hisrights under the Local's bylaws, the International con-stitution, and the Labor Management Act of 1959 (sic). 13On or about July 17, the Union issued another hand-bill,also addressed to employer-members of "LaundryOwners Association of Alameda County," the "East BayCounties Dry Cleaners Association," and "All Membersin this Local Union," purportedly quoting a decision oftheBoard'sRegionalDirector, in Case 20-CC-606,creased,this was done by mutual agreement,with the understanding thatthe retail price would not be reduced below that which Wilson had beencharging when he first brought his work to the plant11SeeAmericanGuild of Musical Artists, AFL-CIO (NationalSymphonyOrchestra Assn),157 NLRB 73512The letter in its entirety is attached hereto asAppendix Ai3The notice is reproduced as Appendix B, attached hereto LAUNDRY AND DRY CLEANERS LOCAL 209refusingto issue acomplaint on the ground that investiga-tion of the charge failed to establish that the Union hadengaged inconduct violative of Section 8(b)(4)(i) and (ii)"with an objective of forcing or requiring employer mem-bers of the East Bay Counties Dry Cleaning Associationto join theunion."14 This handbill reiterated in bold typethat "THIS LOCAL, UNION IS NOTSEEKING THESE SHOPOWNERS ASMEMBERS INTHE UNION," but "WILL CON-TINUE TO PICKETTHESE MEMBERSIN THE EAST BAYCOUNTIES DRY CLEANERS ASSOCIATION ON UNFAIRCOMPETITION." There followed a list of shop owners, in-cluding Complete Cleaners, though not all who had beenincluded in the previous handbill. IS Once again, theUnion appealed to the publicand all unionworkers andtheir families to respect its picket lines, and to patronizeunion shopsmaintainingfair conditions for their em-ployees. The handbill emphasized that no "cost-items"were involved in the Union's demands.Max Wilson was unaware of any labor dispute betweenthe Union and Complete Cleaners until he received theUnion's letter of June 6. Several days later, he showedthe letter to Cross. After receiving the Union's letter ofJune 17, Wilson also showed it to Cross. A day or twolater,Cross phoned Union Representative Wilson, andventured the opinion that Max Wilson was "afraid to ap-pear" before the executive council because of a heartcondition, that suchan appearance"couldn't possibly dohim any good." Cross asked the union representativewhether the dispute could not possibly be resolved insome othermanner.The latterwas noncommittal.'6On or about June 23, Cross again called Secretary-Treasurer Wilson at the union office. Cross asked himwhat he would have to do, and whether, if he signed theagreementwhich he had previously refused to sign, hewould be permitted to continuedoing businesswith Wil-son. The union official replied in the affirmative. Crossthen asked whether the union charges against Wilsonwould be dropped, if Cross signed with the Union. Hewas told that the charges had been turned over to the ex-ecutive council, and that the union representative couldnot "guarantee" that this would happen, though intimat-ing that this was probable.Referring to the union contact with Max Wilson,which, according to Cross, required the driver to give theplant which was doing his work a week's notice beforeterminatinghis relations with it, Cross asked the unionrepresentative whether Max Wilson would be allowed tocontinueat Cross' plant for that week while an attemptwas made to resolve the dispute, if Wilson gave him the14 It should be noted that this was a different case,involving another is-sue, and alleging a separate violation from that charged here.IsOmitted from the latter handbill were shop owners in Fremont,Oakland,and Albanyand two in Hayward,whose names appeared in theearlier handbill.'Although Cross testified that the union representative said he wasaware ofWilson'sheart condition,thiswas disputed.In view of theUnion's subsequent action,it is unnecessary to resolve this conflict.17Accordingto the union charges filed against Wilson,he was accusedof having violated the provision of the master agreement,pertaining to"Independent Drivers Registration With the Union,"requiring him tonotify the Union when he moved his route to Complete Cleaners fromanother plant18Thistelegram read:DEAR MR WILSON.SINCE JACQUE CROSS HAS STATED TO ME OVERTHE PHONE THIS AFTERNOONTHATITHREATENED TO BASH YOURFACE IN, I THINK YOUWILL STILLHAVE TO APPEAR BEFORE THE49requisite notice. The union official agreed that Wilsoncould do this.17Next day, June 24, Max Wilson went to the plant andshowed Cross a telegram he had received from theUnion, which, according to Cross, ordered Wilson to"leave Complete Cleaners immediately or be subject toa $100.00 fine and expulsion." Only one telegram, datedJune 23, was introduced in evidence by Respondent andthismakes no mention of union sanctions againstWilson.'According to Cross, however, Max Wilson showed himtwo telegrams which he had received from the Union.The first said "something to the effect" that Wilson wouldhave to leave Complete Cleaners and "notify [the unionrepresentative] in writing as to where he was taking hiswork." Cross testified that, in a telephone conversationwith Union Representative Wilson, soon after he saw thefirst telegram, Cross asked the union official whether hehad threatened Max Wilson with violence, because thelatter had told him that George Wilson had threatened to"bash him in the nose." According to Cross, the unionrepresentative denied this. Neither of the Wilsons wasquestioned about this alleged threat, and, since it has notbeen alleged as an unfair labor practice, there is no occa-sion for passing on it. Union Representative Wilsontestified, at first, that he could not recall whether he hadsentMax Wilson more than one telegram, though heclaimed he had no record of any telegram to him otherthan the one previously quoted. Later, he admitted thathe had made no search of his records for a telegram suchas that described by Cross. He denied categorically, how-ever, that he ever sent a telegram to Max Wilson,threatening him with expulsion from the Union. It isevident that Max Wilson showed Cross the correspon-dence he received from the Union, including the lettercontaining the charges, implicitly threatening him with a$100 fine, if found guilty, and that failure to pay the finecould ultimately lead to expulsion. It is, therefore, im-material whether the Union also made the same threat bytelegram. Whether Cross actually saw such a telegram oracquired the knowledge from the correspondence has nobearing on whether such a threat was actually made. Thequestion of whether the telegram was, in fact, sent mighthave some bearing on the issue of credibility of the wit-nesses involved, but since none of the ultimate determina-tions depend on credibility, it is unnecessary to resolvethe possible conflict in testimony between Cross and theunion official.After showing Cross the telegram, Max Wilson toldEXECUTIVE BOARD OF THIS LOCAL UNION AND PROVE THISSTATEMENT. NEVER IN MY LIFE SINCE I'VE BEEN THE SECRETARY-TREASURER OF THIS UNION HAVE I THREATENED TO HURT ANYONEIAM SHOCKED TO THINK BECAUSE WE HAD A DIFFERENCE OFOPINION IN OUR TELEPHONE CONVERSATION, THAT YOU WOULDMAKETHIS STATEMENT. IF YOU WISH TO CALLME BEFORE JUNE 281966, AND DISCUSS THIS OVER THE PHONE, I'LL BE MOST HAPPY TODO SO.ON THE OTHER HAND IF YOU DO NOTWISHTO CALL ME YOUSHALL STAND TRIAL ON THE CHARGES PREFERRED AGAINST YOUUNDERTHE INTERNATIONAL CONSTITUTIONGEORGE R WILSONTEAMSTERS UNION LOCAL 209136 1 PARK STALAMEDA CALIF 50DECISIONSOF NATIONALLABOR RELATIONS BOARDhim that he had no choice but to sever his business rela-tions with him. Wilson thereupon ceased doing businesswith Complete Cleaners as of that date, testifying that hedid so at Union Representative Wilson's behest becausethe Union had placed that shop on the unfair list.Commencing June 27, Max Wilson brought his workto be processed at another plant. He has not done busi-ness with Complete Cleaners since.Subsequent to Cross' telephone conversations withSecretary-Treasurer Wilson, the union official called MaxWilson and told him that he had heard about the latter'sheart condition. Confirming this, Wilson told the unionofficial that his wife was disturbed over the fact that theUnion was preferring charges against him. The unionrepresentative told him that in view of his heart condition,the executive board did not want to press charges but thathe would require a note from his physician.Under date of June 24, Wilson's physician wrote a notestating thatWilson was under his care for "heart diseaseand unable to attend any meetings." On June 27, Secre-tary-TreasurerWilson acknowledged the note butrequested further details of Wilson's condition, advisingthat if Wilson were tried "in absentia," he could be auto-matically suspended, thereby forfeiting his union benefits.On July 12, the physician complied with the Union'srequest, stressing the need to avoid "excitement, con-flicts, worry and mental strain."On July 15, the union representative notified Wilson byletter that in view of his physician's letter, the chargesagainst him would be dropped, that it would not be neces-sary for him to stand trial before the executive board, andthat in the future the Union would communicate with himby correspondence. The letter concluded:It is agreeable with the Union for you to return toComplete Cleaners,if and when our labor dispute issettled with them.As of this writing there are nochanges on this dispute with the Eastbay CountiesDry Cleaners Association, of which CompleteCleaners is a member.19 [Emphasis supplied.]Consequently, no trial was ever held by the Union on thecharges against Wilson, and no disciplinary action wasever taken.On October 10, 1966, following the filing of the charge,and a week before the issuance of the complaint here,Secretary-TreasurerWilsonwroteWilson,on theUnion's letterhead (with copy to the Regional Attorney),notifying him that, in view of the pendency of the unfairlabor practice charge,and, in order to "avoid injunctionproceedings,"the union attorney had advised the Localto inform Wilson that"if you desire to renew your busi-ness relationships with Complete Cleanersduring thependencyof theBoard proceedings,there will be no ac-tion taken against you by the Union in consequencethereof."The letter continued, "The Union is convincedthat it will prevail in the Board proceedings,however, andwe wish to make it clear that if the Board agrees with us,we are not waiving our right at that time to enforce ourby-laws,whichmake it a chargeableoffense for amember to do business witha firmon the Union's unfairlist."[Emphasis supplied.]At thepresent time all charges have been droppedagainst you, and no further action is contemplated inconnection with your past use of Complete Cleanersat a time this firm was on the unfair list.F.Contentions; ConclusionsSection 8(b)(4)(ii)(B) of the Act makes it an unfair laborpractice for a union or its agents to compel any person tocease doing business with a primary employer with whomthe union has a labor dispute for a proscribed object.20As has already been shown, the jurisdiction of theBoard is not in issue.21 Nor, is it seriously disputed that,as an independent contractor, rather than an employee ofComplete Cleaners, the primary employer, Wilson is a"person" within the meaning of Section 8(b)(4)(ii)(B) ofthe Act, engaged in the laundry and dry cleaning busi-ness, an industry affecting commerce, within themeaningof Section 2(7) of the Act, see e.g.,Florida GeneralLinen Supply Company,124NLRB 1300;LaundryOwners Association of Greater Cincinnati,123 NLRB543;Family Laundry, Inc.,121 NLRB 1619;Walter andShirley Cohen, d/b/a Tower Cleaners, 97NLRB 376.It is, therefore, found that at all times material hereinWilson was, and has been, a "person engaged ...in an in-dustry affecting commerce" within the meaning of saidsection.22It is abundantly clear from the Union's letter to MaxWilson of June 6, notifying him that he was in violation ofthe provisions of the Union's bylaws (subjecting anymember failing to follow orders of the secretary-treasureror other duly authorized officer "during a Labor Disputewith any plant" to a $100 fine, if proven guilty), and fromthe letter of June 17, charging him with "wilful violation"19Referring in the letter to the status of NormanJeffreys, "the other In-dependent Driver working out of Complete Cleaners," the letter statedthat, since he was not a member of the Union, it could not "file any con-tract or By-Law violation against him," adding that Jeffreys had advisedthe Union he would join by July 15, but that he had not yet made an appli-cation for membership.20 Sec 8(b)(4)(i)(B)It shall be an unfair labor practice for a labor organization or itsagents -**(ii)to threaten, coerce,or rests ain any person engaged in commerceor in an industry affecting commerce,where.an object thereof is*****(B) forcing or requiring any person to . cease doing busi-ness with any other person.Provided,Thatnothing con-tained in this clause (B) shall be construed to make unlawful,where not otherwise unlawful, any primary strike or primarypicketing;*****Provided further,Thatfor the purposes of this paragraph(4) only,nothing contained in such paragraph shall be construed to prohibitpublicity, other than picketing,for the purpose of truthfully advisingthe public,including consumers and members of a labor organization,that a product or products are produced by an employer with whomthe labor organization has a primary dispute and are distributed byanother employer, as long as such publicity does not have an effect ofinducing any individual employed by any person other than the pn-mary employer in the course of his employment to refuse to pick up,deliver, or transport any goods,or not to perform any services, at theestablishment of the employer engaged in such distribution21SeeHarlan B Browning and Roy JRasco,dlbla Cottage Bakers,120 NLRB 841, enfd 268 F.2d 938 (C A 10) Having established thatthe primary employer satisfies the Board's jurisdictional standards, it isunnecessary to show that the secondary employer is engaged in an indus-try affecting commerceLocal 3,International Brotherhoodof ElectricalWorkers,AFL-CIO (New PowerWire and ElectricCorp.),144 NLRB1089, 1090 (fn 1).22SeeAmericanGuild ofMusical Artists,157 NLRB 735, citingPainters Local UnionNo 249,Brotherhood of Painters,Decorators andPaperhangersofAmerica, AFL-CIO (JohnJ.Reich),136 NLRB 176 LAUNDRY AND DRY CLEANERS LOCAL 209on four counts, including failure to cease doing businesswith Complete Cleaners, and citing him to stand trial onthe charges, that Respondent threatened, restrained, andcoerced Wilson with an object of forcing or requiring himto cease doing business with Complete Cleaners.23 Thatan object, if nottheobject, of Respondent's conduct wasto compel Wilson to cease doing business with CompleteCleaners, is clearly established by the statement in theletter of June 6:1would suggest that you make arrangements im-mediately, to find yourself a new processor, since wehave been granted Strike Sanction by the Joint Coun-cil of Teamsters #7, and the Alameda County Cen-tral Labor Council, against Mr. Jacque Cross, ownerof Complete Cleaners.24Furthermore, the formal notice of June 17, citing Wilsonto stand trial on the charges, including his failure to ceasedoing business with Complete Cleaners, removes anypossible doubt that Respondent expressly threatened,coerced and restrained Wilson for an object proscribed bythe Act.The General Counsel contends, therefore, that all theessentialelements have been established to proveRespondent guilty of an unfair labor practice within themeaning of the secondary boycott provisions of the Act.The only distinction between this and the conventionalsecondary boycott case, the General Counsel points out,is that here Respondent "sought to conscript an independ-ent contractor" in aid of its primary dispute withComplete Cleaners and the Association, by forcing orrequiringWilson, with whom it had no labor dispute, tocease doing business with Complete Cleaners, whereasin the usual situation, the union attempts to enlist the sup-port of employees of the secondary employer to exerteconomic pressure on the primary employer. "The un-common aspect of this case," the General Counsel as-serts, "is that although [Wilson] was an independent con-tractor, [he] was also a member of Respondent, whichthreatenedhim by use of intraunion disciplinaryprocedures."Respondent counters with the argument that the in-stitution of charges by the Union against Wilson does notconstitute a violation of Section 8(b)(4)(ii)(B). Thus,Respondent maintains, the Union was merely discipliningone of its members for violation of bylaws in "patronizingor workingwithan employer involved in a lawful primarylabor dispute," thereby "fulfilling a fundamental andtraditional responsibilitywithin its organization which"SeeAmerican Guild of MusicalArtists,supra14The fact that the admonition was couched in the form of a suggestion,does not, of course, diminish the coercive thrust of the recommendation15 "Provided,That this paragraph shall not impair the right of a labor or-ganization to prescribe its own rules with respect to the acquisition or re-tention of membership therein26 See, e g ,Local 182, international Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America (Woodward Mo-tors),135 NLRB 851, enfd 314 F 2d 53 (C A 2), where the Board heldthat the so-called publicity proviso to Section 8(b)(7)(C) does not apply toSection 8(b)(7)(B),Local1/99,Drug and Hospital Employees Union,Retail,Wholesale and Department Store Employees Union, AFL-CIO(Jane)SalesCorp), 136 N LRB 1564, 1567-68, and cases citedn Local 248, United Automobile, Aerospace and Agricultural Imple-ment Workers of America, AFL-CIO (Allis-Chalmers MfgCo), 149NLRB 67, reversed 358 F 2d 656 (C A 7), cert granted 385 U S 810,presently before the Supreme Court [388 U S 175 ]28 SeeAllen Bradley Company v N L R B ,286 F 2d 442 (C A 7),Associated Home Builders of Greater East Bay, Inc v N L R B ,35251historicallyhas been recognized as indispensable tostrongtradeunionism."[Emphasissupplied.]Manifestly, as Respondent asserts, "if the member hadbeen an employee of the primary employer," the Union'saction would have been unassailable, and the "fortuitythat Max Wilson [was] an independent driver rather thanan employee [of the primary employer]" should not con-vert the Union's otherwise lawful conduct in enforcing itsbylaws into an unfair labor practice. Moreover, Respond-ent contends, in any event, the conduct in which theUnion engaged does not fall within the purview of Section8(b)(4) because it was primary in nature.As to the right of the Union to discipline its members(presumably even where such discipline may have the in-evitable effect of forcing an employer-member to ceasedoing business with the primary employer), Respondentattempts to import the proviso to Section 8(b)(1)(A),25into the secondary boycott provisions on the premisethat,"In the regulation of secondary activity, thephraseology is subject to the same restricted, specializedfunction as in the Section 8(b)(1)(A) area of Union-em-ployee relations."Apart from the fact that the conduct in which Respond-ent admittedly engaged here has not been alleged to con-stitute a violation of Section 8(b)(1)(A), which is qualifiedin terms by the proviso, Respondent's position ignoresfundamental principles of statutory construction.26 itshould also be noted that in theAllis-Chalmerscase,27 thecircuit court, reversing the Board, held that the union'sconduct in imposing fines and seeking to secure paymentby suit or threat of a suit, was violative of Section8(b)(1)(A), and was not protected by the proviso to thatsection.28Respondent appears to concede inferentially that aliteral interpretation of Section 8(b)(4)(ii)(B) might war-rant a finding that Respondent has engaged in unfair laborpractices within the meaning of that section.29Whatever may be said for the application of thesegeneral principles to a case involving consumer picketing,insofar as they relate to the issues in the instant case, theymust be regarded as dictums. While the problem withwhich we are directly concerned here-the application ofSection 8(b)(4)(ii)(B) to a situation involving an independ-ent contractor, who is also a member of the union -itmust be assumed that, if the Congress had intended thatthe proviso to Section 8(b)(1)(A) should apply equally toSection 8(b)(4)(ii)(B), it would have clearly manifestedthis intention. The legislative debates are replete withF 2d 745 (C A 9)1'IRespondent's position on this aspect of the case may perhaps best bestated in the language of the Supreme Court, "It is a 'familiar rule, that athing may be within the letter of the statute and yet not within the statute,because not within its spirit, nor within the intention of its makers'HolyTrinity Church v United States,143 U S 457, 459 That principle hasparticular application in the construction of labor legislation which is toa marked degree, the result of conflict and compromise between strongcontending forces and deeply held views on the role of organized labor inthe free economic life of the Nation and the appropriate balance to bestruck between the uncontrolled power of management and labor tofurther their respective interests "' (Citing, among other authorities,N L R B v Fruit & Vegetable Packers, 377 U S58, andN L R B vServette, Inc,377 U S 46 ) It should be noted, however, that the quotedlanguage was used in a context of "consumer picketing," and the issue ofwhether such picketing was "attended by the abuses at which the statutewas directed "(N L R B v Fruit Packers, supraat 64 ) SeeNationalWoodwork Manufacturers Association v N L R B,386 U S 612, 619.310-5410-70-5 52DECISIONSOF NATIONALLABOR RELATIONS BOARDreferences to the fact that the "abuses at which the statutewas directed"30 were "union pressurers designed to in-volve [the neutral employer] in disputes not his own."31Assuming that there is a conflict between this objectiveand the right of a union to "prescribe its own rules withrespect to the acquisition and retention of membership"this right must yield to the paramount objectives of thesecondary boycott provisions of the Act.Although the General Counsel suggests that theprecise issue has not been passed on by the Board'32substantially the same issue was considered inAmericanGuild of Musical Artists.33The position of the Union, that it was merely enforcingitsbylaws and the International's constitution, isanalogous to the union's position inPainters Local UnionNo. 249,'4 where the Board said-Here, the Union attempts to defend conduct con-stituting inducement and threats under 8(b)(4)(i) and(u) for an object proscribed by Section 8(b)(4)(A).We have heretofore held that an attempt to enforcean otherwise valid contractual provision does not in-sulate a respondent from liability where its actionsconstitute a violation of the "cease handling" or"ceasedoingbusiness"provisionsofSection8(b)(4)(B), (Section 8(b)(4)(A) before the 1959amendments). [Cases cited.] We perceive no essen-tial distinction between attempts to enforce a con-tract provision where an object thereof is to force orrequire an employer or self-employed person to joina labor organization from a situation where an objectis to force any person to cease doing business withany other person. In neither case can we permit aunion to attain an unlawful object by claiming that itismerely seeking to have the employer abide by itscontractual obligation.By substituting for the contract in that case the Union's30N L R B v Fruit & Vegetable Packers, supra31National Woodwork Manufacturers v N.L R B386 U.S 612, 626,and cases cited "The gravamen of a secondary boycott is that its sanc-tions bear, not upon the employer who alone is a party to the dispute, butupon some third party who has no concern in it Its aim is to compel himto stop business with the employer in the hope that this will induce the em-ployer to give in to his employees' demands " Judge Learned Hand inInternational Brotherhood of Electrical Workers, Local 50/ [SamuelLanger]v NLRB,181 F 2d 34,37 (C A 2)32Building and Construction Trades Council of Los Angeles (Kon LeeBldg Co ),162 NLRB 605, cited by the General Counsel, involved, ashe correctly points out, threats to a neutral subcontractor by the unionthat his employees would be fined if they crossed a picket line, a violationof Section 8(b)(4)(n)(B) In his decision, adopted without material modifi-cation by the Board, the Trial Examiner held, that the threat made to thesubcontractor by the union official, that each employee would be fined$200 if he crossed the picket line, constituted a threat addressed to a per-son engaged in commerce or in an industry affecting commerce Theforeseeable consequence of this threat was to force the subcontractor tocease working for the general contractor Although the threat wasto per-form a lawful act in accordance with the union constitution,itwas still anunlawful threat, sincemembership discipline could not be used as a devicefor violating the secondary boycott provisions of the ActThe fact that thesecondary employer here was himself the union member should notprevent the application of the principle adopted by the Board inKon LeeInReynolds, Reg Dir v Glaziers Local Union1/84, D C M Tenn.,Civil No 4401, May 23, 1966 (Section 10(l) injunction proceeding in con-nection withGlaziers Local Union 1184 (TennesseeGlassCompany),Cases 26-CC-97, 99 (TXD-588-66), not yet decided by the Board[164 NLRB 116]), the court said, "if the union were to order its mem-bers to refuse to work for [secondary employers], the order would clearlybe illegal In fact, however, the union members do notworkfor [theconstitution and bylaws here, it would logically appearthat the Union's attempt to enforce its governing rulesshould not "insulate" it from liability for violation of theapplicable section of the Act.Ithas been assumed that the secondary employer-union member, here Max Wilson, is a neutral in theUnion's dispute vis-a-vis Complete Cleaners, and thecongressional purpose was to prevent unions from en-meshing neutral employers in disputes to which they werenot a party. It may be argued, although the issue has notbeen specifically raised, that, to the extent that the second-ary employer is a union member, he has a stake in thelabor dispute between the Union and the primary em-ployer who has been placed on the unfair list. The basisfor the labor dispute, however, involves standardizationof hours of work, i.e., for pickup and delivery, and, to thisextent, in his role as independent driver, his interests maybe in conflict with those of employee-members of theUnion. In his capacity as an independent driver, there-fore, it may be said that he is, in fact, a neutral.35It is therefore found, on the basis of the foregoing, andupon the entire record, that, by threatening Max Wilsonin June 1966 with the imposition of a fine and by servinghim with charges and notifying him that he would berequired to "stand trial" for violation of the Union'sbylaws and the International's constitution, for doingbusiness with Complete Cleaners, an employer-memberof the Association with which the Union had a labordispute,with an object of forcing or requiring him tocease doing business with Complete Cleaners, Respond-ent has engaged in unfair labor practices within themeaning of Section 8(b)(4)(ii)(B) of the Act.The fact that Respondent subsequently notified Wilsonthat it was dropping the charges against him, ostensiblybecause of its concern over his health, and that it enteredinto a stipulation, after the filing of the charge here and tosecondary employers], theyare[these employers] Thus, although this isnot the typical secondary boycott case, it is arguable that the union's orderis even moreillegal inthat it brings pressure to beardirectlyagainst the[secondary employers], rather than through their employees The unioncontends that it is ordering the members as members, and the fact thatsome of the members are also contractors and employersis an irrelevantcoincidence In fact, however, the members, as members, do not do busi-ness with [the primary employer] They are certainly not employed by[the primary employer] Any business they may do with [the primaryemployee] is done by them as contractors. Consequently, a union orderwhich directs them not to do business with the [primary employer] mustbe directed to their activities as contractorsIt is not thefact that they arecontractors which is a coincidence, but the fact that theyare union mem-bersThe union is attempting to justify an otherwise illegal secondaryboycott solely because the secondary employer is also a union member.The question is certainly unique, but it must be said that the petitioner hasestablishedat leastreasonable cause to believe that such a boycott isprohibited by the Act."33American Guild of Musical Artists, supra34 Painters Local Union No 249 (John J Reich),136 NLRB 176, 178as "[T]he Board has held that if an employer under economic pressurefrom a union is powerless to resolve the `underlying dispute' [citing, e g ,International Longshoremen'sAssnand Local1694(The Board of Har-bor Commissioners),137 NLRB 1178 Twenty-ninthAnnual Report ofthe National LaborRelationsBoard (1964), pp 89-90], such an employeris a neutral or secondary, and the employer who has the power to resolvethe dispute is the primary employer " Thirtieth Annual Report of the Na-tionalLabor Relations Board, p 90 By this definition, Wilson waspresumablya neutralAlthough this aspect was not specifically discussedinAmerican Guild of Musical Artists, supra,one need not assume that theBoard wasnot cognizant of the argument. LAUNDRY AND DRY CLEANERS LOCAL 2091 53avoid the possibility of an injunction in an ancillaryproceeding, does not render the case moot or obviate thenecessity for a remedial order. With respect to the aban-donment of the charges because of Wilson's heart condi-tion, it is obvious that, the initial threat having been made,this in itself constituted a violation of the Act. Moreover,since it is clearly shown that the reason for the abandon-ment of the Union's charges was not its decision torefrain from interfering with Wilson's business relationswith Complete Cleaners, but rather a wholly extraneousreason, this will not excuse Respondent's unlawful con-duct or relieve it of the consequences of such conduct.As to the stipulation, entered to obviate injunctionproceedings, and the Union's notification that Wilson wasat liberty to resume doing business with CompleteCleaners "during the pendency of the Board proceeding,"not only did this not amount to an abandonment of theUnion's unlawful conduct, but the Union expressly ad-visedWilson that it was not "waiving our right [in theevent the Union prevails in the Board proceedings] to en-force our by-laws."36 It is therefore found that a remedialorder is required to redress the unfair labor practices inwhich Respondent has been found to have engaged, andto effectuate the policies of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent, set forth in section III,above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes bur-dening and obstructing commerce and the free flow ofcommerce.CONCLUSIONS OF LAW1.Jacob H. Cross, a sole proprietor, doing business asComplete Cleaners, and East Bay Counties Dry CleanersAssociation, of which he is an employer-member, are em-ployers engaged in commerce and in a business affectingcommerce within the meaning of Section 2(2), (6), and (7)of the Act.2.Laundry, Dry Cleaning, Industrial, Linen Supplyand Dust Control Drivers Union Local 209, Interna-tionalBrotherhoodofTeamsters,Chauffeurs,36 In the previous letter, dated July 15, notifying Wilson that he wouidnot need to appear and stand trial, Secretary-Treasurer Wilson also ad-visedIt is agreeable withthe Union foryou to returnto Complete Cleaners,if and when our labor disputeissettled with themAs of this writingthere are no changes on this dispute with the Eastbay Counties DryCleaners Association, of which Complete Cleanersisa member[Emphasis supplied ]This furnishes additional evidence of Respondent's purpose to exert pres-sure on Wilson to accomplish its objective against the primary employer37The General Counsel has not specifically requested a broad cease-and-desist order, but merely "such recommendations..as will properlyremedy Respondent's unfair labor practices " The record establishes that,with respect to at least one other independent driver doing business withComplete Cleaners, namely Norman Jeffreys, who was not a member ofthe Union, Respondent did not attempt to "conscript" him in aid of itsdispute with Complete Cleaners and the other members of the Associa-tion on the Union's unfair list However,as Respondent admitted in itscorrespondence with Max Wilson, it refrained from taking such actionagainst Jeffreys only because he was not a member, although he had al-legedly promised to join sometime earlier This suggests that RespondentWarehousemen & Helpers of America, is a labor or-ganization within the meaning of Section 2(5) of the Act.3.By threatening Max Wilson, an independent con-tractor in June 1966 with the imposition of a fine, and byserving him with charges and notifying him that he wouldbe required to "stand trial" for violation of the Union'sbylaws and the International's constitution for doing busi-ness with Complete Cleaners, with whom it had a labordispute, with an object of forcing or requiring Max Wilsonto cease doing business with Complete Cleaners, Re-spondent has engaged and is engaging in unfair laborpracticeswithin the meaning of Section 8(b)(4)(ii)(B)of the Act.4.The aforesaid labor practices are unfair labor prac-tices affecting commerce within the meaning of Section2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlaborpracticeswithinthemeaningof _Section8(b)(4)(ii)(B) of the Act, it will be recommended that it berequired to cease and desist therefrom and take certain af-firmative action designed to effectuate the policies of theAct.37RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, it is hereby recommended thatLaundry, Dry Cleaning, Industrial, Linen Supply andDust Control Drivers Union Local 209, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen& Helpers of America, its officers, agents, and represent-atives, shall:1.Cease and desist from threatening, coercing, orrestrainingMax Wilson, or any other person, whether.bythreatening to fine or otherwise discipline or impose sanc-tions upon them, or in any other manner, where an objectthereof is to force or require any or all of them, whenoperating as independent drivers, to cease doing businesswith Jacob H. Cross, doing business as CompleteCleaners, or with any other shop owner or member ofEast Bay Counties Dry Cleaners Association.2.Take the following affirmative action which it isfound will effectuate the policies of the Act:(a)Post at its offices and meeting halls, copies of theattached notice marked "Appendix C."38 Copies of saidwas principally concerned with preventingindependentdnvers, who weremembers of the Union, from doing business with shop owners on the un-fair listSince the record indicates that Respondent's action against MaxWilson was part of a general campaign to compel independent drivers,who were members of the Union, as well as others, to cease doing busi-ness with shop owners who were on the unfair list,itwill be recommendedthat the scope of the cease-and-desist order be made broad enough to meetthis situation SeeAmerican Guild of Musical Artists,157 NLRB 735,and cases cited. See alsoBakery Wagon Drivers and Salesmen, Local 484[Continental Baking Co.] v N L R B, 321 F.2d 353, 358, 116 App.D.C87, 92,Local No 5 United Association of Journeymen and Apprenticesof the Plumbing and Pipe Fitting Industry of the United States andCanada, AFL-CIO (Arthur Venneri Co.) v N L R.B, 321 F.2d 366, 372,116 App D C 100, 105-106, cert denied 375 U.S. 92138 In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order " 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDnotice, to be furnished by the Regional Director for Re-gion 20, after being duly signed by an authorizedrepresentative of Respondent, shall be posted by saidUnion immediately upon receipt thereof, and be main-tained by said Union for a period of 60 consecutive daysthereafter, in conspicuous places,including all placeswhere notices to members are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered byany other material.(b)Notify said Regional Director for Region 20, inwriting,within 20 days from the date of receipt of thisDecision, what steps have been taken to comply here-with.39as In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read. "Notify said Regional Director,inwriting,within 10 days from the date of this Order,what steps Re-spondent has taken to comply herewith."APPENDIX AMr. Max E. Wilson813 Chetland RoadSan Leandro, CaliforniaJune17, 1966RE: The Operation of your Route out of CompleteCleaners in San Leandro, with which the Union is en-gaged in a Labor Dispute, since March 1965; and theplacing of this establishment on the"We Do NotPatronize List"by the Joint Council of Teamsters #7,covering the San Francisco Bay Area.Dear Sir and Brother:Ihave discussed your defiant attitude against thisLocal Union with our attorneys, Neyhart and Grodin,and they haveassignedMr.Duane Beeson, LaborLawyer, to work withus in filingcharges against you,under theInternationalBrotherhood of Teamsters Con-stitution.Upon showing Mr. Beeson our attorney on this case,your Union record, he noticed that you have been a duespaying member in Local #209 since July 17, 1934. Hewas amazed whenseeingwhat a good record you had asa laboring man, and wanted to know why you refused tocooperate.Iexplained to him that this all came about because aformer memberout ona Withdrawal card (William Hat-ton) had sold his route toNorman Jeffereys,another Inde-pendent Driver working in the same shop you are work-ing, with the understanding that Jeffereys was to join theUnion. However, during my conversation with Hattonand Jeffereys,I assumedthat since Hatton was having hiswork processed at Lockwood Cleaners, Jeffereys wouldcontinueto run his route out of Lockwood Cleaners.A few days later I received an anonymous phone callthat Norman Jeffereys was having his work processed atComplete Cleaners, along with Max Wilson, who ispresently a member of Local #209. 1 called Jeffereys atComplete Cleaners and told him that we had a LaborDispute with Complete Cleaners and Strike Sanction wasgranted this UnionagainstComplete Cleaners by ourJoint Council and Strike Support wasgranted us againstComplete Cleaners by the Central Labor Council ofAlameda County.Ihave been advised by our attorneys, Neyhart andGrodin, thatsinceyou are a member of this Local Unionand since you as a member refuse to listen to the truth ofwhy we have placed Complete Cleaners on the UnfairList and since you refuse to move your route fromComplete Cleaners, where a Labor Disputeis existingbetween Jacque Cross and his organization, The EastbayCountiesDry Cleaners Association and this LocalUnion, and sinceJacque Cross has told you that his attor-ney says this Union cannot do anything to you becauseour existing disputehasn'tany merit to it, because theynow have us before the National LaborRelations Board,Ihave been instructed to file chargesagainstyou. (I thinkyou should know that Jacque Cross doesn't have an attor-ney.His legal advisor is Mr. Eugene Gummerson,representing the Eastbay Counties Dry Cleaners As-sociation.He is an IndustrialLabor Consultant, he doesnot practice Law at the Bar.)Therefore you are charged with wilful violation of thefour (4) charges following, and you are hereby cited bythe Executive Board of this Local Union to stand trial onthese charges, on Tuesday Evening, June 28, 1966.This trial will be held at the Union office, 1361 ParkStreet, Alameda, at 8:00 P.M. sharp.Failure on your part to show up at this trial and youshallbe automaticallySUSPENDED FROM MEMBERSHIPupon the reviewing of your Case by our Legal Depart-ment and the International Union.CHARGES AGAINSTBROTHER MAX E. WILSON,a memberin good standing inLocal 209.1.You are being charged with violation of:ArticleXIX "Termination of Employment", underourMaster Agreement,Section 8, "IndependentDrivers Registration With The Union."Explanation of Charge:You are being charged with disregard of this section,in that you should have notified this Union when youleft the Sunshine Cleaners in San Leandro, andmoved your route out to Complete Cleaners in SanLeandro.If you had done this as our By-Laws state, you wouldnot be in trouble today. Furthermore the Union of-fice would know where to contact you as a member,ifwe knew where and what plant was processingyour work. We would be able to forewarn you if alabor dispute existed at thisplant.Your Union ledgercard shows you did not notifyus, as required.2.You are further being charged with violation of:Article XX "Trade Disputes", page 25 of our Cur-rent CollectiveBargainingAgreement.Explanation of Charge:You are being charged with this wilful violation,because upon instruction from this Union to stop LAUNDRY AND DRY CLEANERS LOCAL 209having Complete Cleaners process your work, youdid not do it. You agreed to call the Union office thenext day and give us an answer on what your deci-sion would be This you did not do, as of the writingof these charges on Friday, June 17, 1966.3.You are being charged with violation of thisUnion's By-Laws, which governs the operation of thisUnion:ArticleVII, "Fines", page 27, sub-section (j) andsub-section (h).Quote:u)FINES FOR INDEPENDENTDRIVERSVIOLATING OUR COLLECTIVE BARGAINING AGREE-MENTExplanation of Charge:"Any Independent Driver who neglects to noti-fy the Union office that he has changed proces-sors or changed from one plant to another, shallautomatically be fined $5.00."Quote- (h)LABOR DISPUTE FINES"Any member failing to follow the orders of theSecretary-Treasurer or any officer authorizedby the Executive Board, to cease doing workduring a Labor Dispute with any plant, shall befined $100.00."Explanation of Charge.You created an argument over the phone withthe Business Representative of this Union, whoishandling this Labor Dispute with CompleteCleanersand the Eastbay Counties DryCleaners Association, and refused to listen toreason and hear the Unions side of the argu-ment, and you still, as a member of this Union,refuse to cease doing business with CompleteCleaners while this dispute is going on.4.You are charged with the violation of the "Obliga-tion" you have taken under the International Brother-hood of Teamsters "Ritual" when you were initiated asa member in this Local Union.Explanation of charges:QUOTE OBLIGATION TAKEN BY YOU:"Iwill be obedient to authority, orderly in itsmeetings, respectful in words action, Charitable inJudgement of my Brother Members and will neverfrom self-motivewrong a brother or see himwronged, if in my power to prevent it. I will renderfullallegiance to this Union, and never consent tosubordinate its interests to those of any other or-ganization of which I am now or may hereafterbecome a member."Mr. Wilson. You are charged with violation of theobligation you have taken, because Secretary-Trea-surer Wilson tried to explain to you in a heated phoneconversation, the Labor Dispute between this Unionand Complete Cleaners, but you chose not to listen,but to listen to this so-called lawyer of Jacque Cross,who as previously noted in this letter, is not a lawyer.If you had a little loyalty to your Union, you wouldhave eventually found out that this Union does have55a legitimate dispute with Complete Cleaners, whichwe feel is fair, in trying to reach a settlement.We are not asking Jacque Cross to join this Unionsince he is now a member of a Multi-EmployersGroup, which comes under the National Labor Rela-tions Board Jurisdiction.Our dispute is that we would like him to sign a condi-tionalAgreement, guaranteeing the big Associationof Employers, who employ drivers in the operationof their business, that he will live up to the contracthours of work and other working conditions. Thiswould not cost Jacque Cross one penny, and heknows it.As I previously stated, the Executive Board has setyour trial for Tuesday, June 28, 1966, and you are enti-tled to have any member in good standing to defend youand help you present your case. Likewise, you maypresent any witnesses, members of the Union, to testifyin your behalf.The Trial Board shall consist of all the Officers in thisLocal Union and we will not have our attorneys presentat this trial. Likewise, under the International Constitu-tion, you cannot have an attorney present at this trial.You may use other Independent Drivers, in good stand-ing, in this Union to defend you.If you wish assistance you may call the Union office,and receive assistance as a dues paying member.Fraternally yours,/s/ George R. WilsonGeorge R. Wilson,Secretary-TreasurerBusiness RepresentativeGRW:empCopies to:Duane Beeson, Attorney at LawDaniel Feins, Attorney at LawJamesR.Hoffa,GeneralPresident,InternationalBrotherhood of TeamstersTeamsters Joint Council #7Laundry Owners Association of Alameda CountyEinarO.Mohn,Director,Western Conference ofTeamstersAPPENDIX BMr. Max E. Wilson:June17, 1966NOTICETO: ALL MEMBERS, EMPLOYEDEITHERIN A SUPERVISORYCAPACITY FOR MANAGEMENT OR AS EMPLOYEEDRIVERS, MEMBERS INTHIS LOCAL UNIONIt is my solemn right as the Secretary-Treasurer and Ex-ecutive Officer in this Local Union, to inform you of yourrights under your Local Union By-Laws, the Interna-tionalConstitution and the Labor Management Act of1959.1.You may obtain a copy of the Local Union By- 56DECISIONSOF NATIONALLABOR RELATIONS BOARDLaws to verify the By-Law violations chargedagainst you, by coming to the Union office and sig-ning that we gave you a copy.2.You may obtain a copy of the InternationalConstitution by depositing 25 cents with the officesecretary and signing for it.3.If you are found guilty of these charges by theExecutive Board of this Local Union, you have Fif-teen (15) calendar days to appeal the decision of yourLocal Union Executive Board, to the Joint Councilof Teamsters, c/o Steve Gilligan, Secretary, 294016th St., (Labor Temple) San Francisco, California.If the decision handed down by your ExecutiveBoard is upheld by the Joint Council of Teamsters,you may then turn to your International Constitu-tion, Article XIX, "Trials and Appeals", page 100,Section 1 (a) & (b) on page 101. It is my personal ad-vice to you, to read through page 100, to the end of"Trials and Appeals" on page 114.4.NOTE: Under TITLE I, Section 101, (a) (5)of the Labor Management Act of 1959.Quote: "No member of any Labor Organization maybe FINED, SUSPENDED, EXPELLED OR OTHERWISEDISCIPLINED except for the Non-Payment of dues bysuch organization or by any officer thereof, unlesssuch member has been:(a)Served with written Specific Charges,(b)Given a reasonable time to prepare hisdefense, and(c)Afforded a full and fair hearing.If after your first appeal to the Joint Council of Teamstershas been made, and as I previously stated, their decisionupholds the decision of your Executive Board, you maythen appeal the decision of the Local Union and the JointCouncil of Teamsters to your International Union inWashington, D.C.Appeals are to be made as follows:Mr. James R. Hoffa, General PresidentInternational Brotherhood of Teamsters25 Louisiana Ave., N.W.Washington, D.C. 20001Fraternally yours,/s/George R. WilsonSecretary-Treasurer &Executive OfficerGRW/empCopies to:Mr. Steve Gilligan, SecretaryTeamsters Joint Council #72940 - 16th StreetSan Francisco, CaliforniaJames R. Hoffa, General PresidentInternational Brotherhood of TeamstersWashington, D.C. 20001Mr. DuaneBeeson,Attorney1035 RussBuildingSan Francisco, CaliforniaAPPENDIX CNOTICE TO ALL MEMBERS AND TO MAX WILSON ANDALL INDEPENDENT DRIVERS DOING BUSINESS WITHJACOB H. CROSS, D/B/A COMPLETE CLEANERS, ORWITH OTHER SHOP OWNERS WHO ARE MEMBERS OFEAST BAY COUNTIES DRY CLEANERS ASSOCIATIONPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT threaten, coerce, or restrain any ofyou, or any other persons, whether by threatening tofine or otherwise discipline or impose sanctions uponyou, or any of them, or in any other manner, wherean object of such action is to force or require any orall of you, or them, when operating as independentdrivers,to cease doing businesswith Jacob H. Cross,d/b/a Complete Cleaners, or with any other shopowner or member of East Bay Counties DryCleaners Association.LAUNDRY, DRY CLEANING,INDUSTRIAL,LINEN SUPPLYAND DUST CONTROLDRIVERS UNION LOCAL209, INTERNATIONALBROTHERHOODOF TEAM-STERS,CHAUFFEURS,WAREHOUSEMEN &HELPERS OFAMERICA(Labor Organization)DatedBy(Representative)(Title)This noticemust remainposted for 60 consecutivedays from the date ofposting,and must not be altered,defaced, or covered by any othermaterial.If members have anyquestion concerningthis notice orcompliancewith its provisions, they may communicatedirectly with the Board'sRegionalOffice, 13050 FederalBuilding,450 Golden Gate Avenue, Box 36047, SanFrancisco, California 94102, Telephone 556-3197.